Title: To Thomas Jefferson from William Carmichael, 5 [May] 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Aranjuez, 5th. April [i.e., May] 1785

I received on the 30th. Ulto. the Letter which you did me the honor to address me the 17th. ditto. I have purchased such books contained in your catalogue as I judged not too dear. The Moment I am furnished with an account of the price of others which are rarely to be met with I will immediately forward it to you. I Shall make the proper use of the Intelligence you are pleased to give me and only wait an opportunity to do it without affectation. I have heard nothing from Barbary since My last by a Cabinet courier from hence. The Infanta set out for Portugal the 27th. The Princess married to the Infant Dn. Gabriel is expected the 22d. of this month. Mr. Gardoqui charged with Instructions from this Court to treat with Congress was still at the Havanna the Last of Feby. I Informed His Excy. B. Franklin of the Nature of that Gentleman’s Mission. But I do not recollect that I sent him a copy of a Letter which I received from the Ct. de Florida Blanca on this Subject. I therefore inclose it for your satisfaction. You will see, that this Court finding that after Mr. Jay left this Country no measures had been taken by Congress to accelerate the Treaty determined to send Mr. Gardoqui for this purpose. His appointment was fixed early in the month of Septr. Had Congress thought proper to communicate to me Their resolution of appointing Commissioners to treat with Spain in Europe I might perhaps easily have decided the Ministry to have sent the abovementioned Gentleman merely as Chargé D’Affaires; But not knowing until too late their intentions and these by a private Letter, I could only mention, which I did, the purpose of the new Commission. On the 12th. of October I  forwarded to Congress a copy of the Letter I now send you. Mr. Gardoqui’s delay in arriving in America, has given great pain to the Ct. de Florida Blanca who I am persuaded is sincerely disposed to terminate a treaty which may remove the causes of present Jealousies. The Ct. de Galvez, Governor of the Havanna and Luisiana will be consulted, I beleive with respect to the Limits: This and other Circumstances which I cannot mention here may have contributed to decide this Court to treat on the Spot. The Maritime Force of the Emperor of Morocco is every way Contemptible. I have sent to Congress the relation I received of it. Should the United States be disposed to treat with these Pirates in a respectable manner, that is by accompanying their envoys with an Armed Force, It will be necessary to take previous measures to Assure places of retreat for their Vessels. This Country and the States of Italy I presume would not be displeased to see an armed Force of the States in the Mediterannean. But as that armed Force by its activity would become a Protection in some measure to their Commerce, I should think that measures might be taken to engage them to contribute to its permanency in that Sea. I know not what may be the powers you are invested with for treating with the Nations in question, but permit me to Observe that it will not be difficult to sound their Intentions or rather dispositions eventually. With respectful Compliments to Their Excellencies B. F. & J. A. I have the honor to be Your Most Obedt. Humble Sert.,

Wm. Carmichael


P.S. Motives of Delicacy induce me to request you not to show to the Ct. de Aranda the inclosed paper, unless you should find that he has received a copy of it.

